Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to the application filed on 12/16/2020.
	Currently, claims 1-20 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 has been considered by the examiner.

Claim Objections
Claim 15 (as well as claims 16-20 by dependence thereon) is objected to because of the following informalities:  claim 15 recites “after the layer of Si has been removed to reduce defects in the layer of GaN” however this is referring to a step that recites “removing at least a portion of the layer of Si” not that the layer of Si has been removed (or is being removed).  For consistency of grammar this should refer back as “after at least a portion of the layer of Si has been removed” in line 4.  While this could perhaps be considered an issue under 35 U.S.C 112(b) as the claim is so short what is being referred to will here be found to be reasonably certain even with the grammar issue present.  

Claim 16 (as well as claim 17 by dependence thereon) is objected to because of the following informalities:  claim 16 appears to depend on itself, and should depend from claim 15 properly.  Appropriate correction is required.   

Claim 17 is objected to because of the following informalities:  “further comprising” should come before “attaching” as a transition phrase for grammar.  

As there are a number of formalities noted above the office asks that the applicant carefully look over the rest of the application for any additional formalities that may be present.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Palacios et al. (“Palacios” US 2010/0032717 published 02/11/2010).  
As to claim 15, Palacios shows a method of fabricating a semiconductor device, comprising:  
growing a layer of gallium nitride (GaN) on a layer of silicon (Si) (see growth of 24 of GaN with the lower half of it being Si doped, and note that this is all done on an Si wafer 26; [0031]; Fig. 3A); 
removing at least a portion of the layer of Si from the layer of GaN (see removal of part of Si layer 26 in Fig. 3C; [0031]); 
annealing the layer of GaN after the layer of Si has been removed to reduce defects in the layer of GaN (annealing just prior to formation of Gate/source/drain parts in Fig. 3F to remove damage, or here a defect with the device; [0032]; note this is after the Si was removed); and 
adding a gate, a source, and a drain to the layer of GaN (see the addition of gate, source and drain in Fig. 3F; [0032]; note here this is not interpreted to requiring these to be added directly to/directly on/directly touching the GaN).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6-8, 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (“Okamoto” US 2010/0320505 published 12/23/2010) and Ha et al. (“Ha” Ha, M. “Annealing Effects on AlGaN/GaN HEMTs Employing Excimer Laser Pulses” Elec. And Sol. Sta. Lett. 8 (12) 09/13/2005 pp. G352-G354) and Park et al. (“Park” Park, J. “Comparison of AlGaN/GaN High Electron Mobility Transistor with AlN or GaN as a cap layer” Conf. proc. E-MRS 2010 Spring available online at Research Gate https://www.researchgate.net/publication/280028052 as of 06/14/2015).  
As to claim 1, Okamoto shows a method (Fig. 10A-D which refer back to the process of Fig. 2 for like parts) involving a semiconductor layer, comprising: 
growing the semiconductor layer (see layers 2(AlN)+3(GaN)+4(AlGaN) stack here designated as one large overall layer on a substrate; [0157] referring back to Fig. 2 for like parts; [0058-0059]; note in the alternate for claim 13 specifically below the office will omit layer 2 from this overall semiconductor layer designation such that it is just 3+4 included in the designation of the semiconductor layer and this will leave layer 2 available for designation in claim 13), 
removing at least a portion the substrate from an underside portion of the semiconductor layer (see removal of part of substrate 1 of sapphire in Fig. 10B; [0158]).   

However, Okamoto fails to show the method specifically including a of reducing defects in the semiconductor layer, and annealing the semiconductor layer to reduce the defects in the layer, wherein the annealing comprises focusing energy at the layer (in other words there is no laser or other energy based anneal done to reduce defects explicitly in Okamoto).  

Ha shows a method specifically including a of reducing defects in a semiconductor layer by annealing the semiconductor layer to reduce the defects in the layer, wherein the annealing comprises focusing energy at the layer, with the device left unpassivated during the annealing, and a GaN cap added to the overall semiconductor layer (see page G352 where in the first paragraph of the Device Fabrication section discussing leaving the passivation off but putting adding a GaN cap to the device then doing an anneal in the second paragraph of that section with an XeCl excimer laser of 308 nm; Fig. 1).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the GaN capping + unpassivated anneal procedure to make a GaN cap layer for Okamoto while unpassivated and anneal the resulting device with the motivation of improving the performance of the device by reducing surface trap and electric field (note Park describes the point of using the GaN cap layer as being to reduce surface traps and electric field for devices like the one in Okamoto; first paragraph of Park) as well as ultimately reducing defects that form between a gate electrode formed on the GaN cap layer (see the point of the anneal in Ha being to reduce defects resulting from the formation of a GaN cap layer/gate electrode interface in Ha’s abstract and throughout the paper).  

The office notes that with the addition of the GaN cap in the combination above, the office designates the full semiconductor layer after the combination above as 2(AlN)+3(GaN)+4(AlGaN) stack (from Okamoto originally) + the newly brought in GaN layer (from Ha) and notes that the GaN cap layer gets its defects healed in the anneal.  

As to claim 2, Okamoto as modified by Ha and Park above show the device above wherein the semiconductor layer includes gallium nitride (GaN) (see the GaN layer noted above as cap layer), aluminum GaN, silicon carbide, gallium arsenide, diamond, gallium oxide, or any combinations thereof.

As to claim 3, Okamoto as modified by Ha and Park above show the device above wherein the semiconductor layer comprises an additional layer comprising aluminum nitride (AlN) (see the layer 2 of AlN in the overall stack of layers making up the overall semiconductor layer), silicon nitride, silicon oxide, or any combinations thereof.  

As to claim 4, Okamoto as modified by Ha and Park above show the device above wherein the semiconductor layer comprises an aluminum gallium nitride (AlGaN) layer, and wherein the aluminum comprises 5 percent to 50 percent of the AlGaN layer (see Al.2GaN layer being formed for Fig. 2 and then Fig. 10 which refers back thereto in [0059]).

As to claim 6, Okamoto as modified by Ha and Park above show the device above, wherein annealing the semiconductor layer comprises annealing with a laser (see laser anneal noted above).  

As to claim 7, Okamoto as modified by Ha and Park above show the device above wherein the laser comprises a short-wavelength laser (see the 308 nm laser noted above shorter than any longer wavelengths beyond 308).  

As to claim 8, Okamoto as modified by Ha and Park above show the device above wherein the laser annealing comprises focusing the laser on selected areas of the semiconductor layer (see the laser getting focused on areas of the overall semiconductor layer in Ha and being brought in to Okamoto it will do the same) and masking the laser from unselected areas of the semiconductor layer (note the laser annealing is done at time of having s/g/d electrodes formed already on the device and they are used to mask the areas therebelow during the anneal, see Fig. 1 of Ha’s anneal being brought into Okamoto).

As to claim 11, Okamoto as modified by Ha and Park above show the device above further comprising filling in the substrate on a back of the semiconductor layer (see the filling of the via hole in Fig. 10C; [0160]).  

As to claim 13, Okamoto as modified by Ha and Park above show the device above further comprising supporting the semiconductor layer with a support structure during annealing (note that when the designation of the semiconductor layer is just made as in the alternate designation of parts noted above such that it is just designated as 3+4, then the layer 2 acts as a support structure for the layers 3+4+newly brought in GaN cap from Ha during the anneal).

As to claim 14, Okamoto as modified by Ha and Park above show the device above wherein growing the semiconductor layer comprises epitaxially growing a layer of GaN (note that GaN from Ha as the cap layer is epitaxial in the noted section of Ha above).


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palacios et al. (“Palacios” US 2010/0032717 published 02/11/2010) in view of Ha et al. (“Ha” Ha, M. “Annealing Effects on AlGaN/GaN HEMTs Employing Excimer Laser Pulses” Elec. And Sol. Sta. Lett. 8 (12) 09/13/2005 pp. G352-G354).  
As to claim 1, Palacios shows a device comprising:  
growing the semiconductor layer on a substrate (note the citation for growing GaN on Si noted above in claim 15’s explanation); 
removing at least a portion the substrate from an underside portion of the semiconductor layer (see the removal of the backside of the wafer noted above in claim 15’s explanation); and 
annealing the semiconductor layer to reduce the defects in the layer (see the annealing in the citation for claim 15’s explanation above).  

However, Palacios fails to show the method being one wherein the annealing comprises focusing energy at the layer.  


Ha shows using a laser to perform annealing of a GaN layer by focusing energy (see laser used in an anneal in Fig. 1; Device Fabrication section of page G352).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have used the laser from Ha to perform the annealing in Palacios with the motivation of using a way of annealing the layer without causing much annealing to the surrounding layers (see the GaN absorbs the laser but the AlGaN nearby doesn’t absorb it nearly as much and takes less annealing in Laser Pulse Annealing Mechanism and Experimental results section on page G352).  

The office notes this will be the basis for rejections below.  


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (“Okamoto” US 2010/0320505 published 12/23/2010) and Ha et al. (“Ha” Ha, M. “Annealing Effects on AlGaN/GaN HEMTs Employing Excimer Laser Pulses” Elec. And Sol. Sta. Lett. 8 (12) 09/13/2005 pp. G352-G354) and Park et al. (“Park” Park, J. “Comparison of AlGaN/GaN High Electron Mobility Transistor with AlN or GaN as a cap layer” Conf. proc. E-MRS 2010 Spring available online at Research Gate https://www.researchgate.net/publication/280028052 as of 06/14/2015).  
As to claim 5, Okamoto, as modified by Ha and Park above show the method as related above, however in the combination above they fail to show it being a method wherein the aluminum content in AlGaN layer is larger than 27.5 percent.  

Ha however additionally shows the use of a AlGaN layer with Al content larger than 27.5 percent (see Al.3Ga.7N layer specifically with 30 percent Al used in the Device Fabrication section of Ha on page G352). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the specific Al concentration of 30% as taught by Ha to have made the AlGaN layer in Okamoto with the motivation of using a composition already known to achieve a known amount of absorption during the laser anneal where it will not absorb as much energy as the GaN layer (see the Al.3Ga.7N layer in Ha being used such that it does not absorb a lot of the energy during the anneal and the anneal mainly affects the GaN).  


Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palacios et al. (“Palacios” US 2010/0032717 published 02/11/2010) in view of Ha et al. (“Ha” Ha, M. “Annealing Effects on AlGaN/GaN HEMTs Employing Excimer Laser Pulses” Elec. And Sol. Sta. Lett. 8 (12) 09/13/2005 pp. G352-G354) as applied to claim 1 above, further in view of Nakajima (US 2015/0380291 published 12/31/2015).    
As to claim 9, Palacios as modified by Ha above shows the method as related above for claim 1, but fails to show it being one wherein removing at least a portion of the substrate comprises a Taiko process.  

Nakajima shows removing the backside of a wafer with a Takio process (see [0003] describing the Taiko process being used to remove the backside of a wafer leaving part of it around the outside).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the Taiko process taught by Nakajima to make the backside recess in Palacios, as modified by Ha above, with the motivation of using a technique that is assured to ensure the mechanical strength and breaking is reduced during processing (see reduced breaking by ensuring mechanical strength).  

As to claim 10, Palacios as modified by Ha and Nakajima above show the method above, wherein removing at least a portion of the substrate comprises removing a central portion of the substrate and not removing an outer support ring of the substrate (see the Taiko process noted above that includes removing a central part of the substrate but not removing the outer ring of the substrate).  


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palacios et al. (“Palacios” US 2010/0032717 published 02/11/2010) in view of Ha et al. (“Ha” Ha, M. “Annealing Effects on AlGaN/GaN HEMTs Employing Excimer Laser Pulses” Elec. And Sol. Sta. Lett. 8 (12) 09/13/2005 pp. G352-G354) as applied to claim 1 above, further in view of Nakajima (US 2015/0380291 published 12/31/2015).    
As to claim 12, Palacios as modified by Ha above, shows the method of making a device related above for claim 1, but fails to show it being a method comprising growing additional GaN on the semiconductor layer after the semiconductor layer has been annealed.  

He shows growing more GaN for a p-type layer under where the gate will end up, prior to putting down the source, drain and gate electrodes (see growing more GaN for the part 352 of p-GaN in [0029] in Fig. 3’s process that ends up in Fig. 4’s finished device).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the formation of the GaN layer under where a gate electrode will go as taught by He to make such a part under the gate electrode in Palacios, as previously modified by Ha above, with the motivation of forming a normally off device (note that the point of the p-GaN is to make the 2DEG be depleted below the gate to provide normally off operation; [0035]).  


Claim(s) 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palacios et al. (“Palacios” US 2010/0032717 published 02/11/2010), as applied to claim 15 above, in view of He (US 2012/0313106 published 12/13/2012).  
As to claim 16, Palacios shows the method of making a device related above for claim 15, but fails to show it being a device comprising growing additional GaN after the annealing and before adding the gate, the source, and the drain.  

He shows growing more GaN for a p-type layer under where the gate will end up, prior to putting down the source, drain and gate electrodes (see growing more GaN for the part 352 of p-GaN in [0029] in Fig. 3’s process that ends up in Fig. 4’s finished device).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the formation of the GaN layer under where a gate electrode will go as taught by He to make such a part under the gate electrode in Palacios with the motivation of forming a normally off device (note that the point of the p-GaN is to make the 2DEG be depleted below the gate to provide normally off operation; [0035]).  

As to claim 17, Palacios as modified by He above, shows the method comprising attaching a back metal directly contacting the layer of GaN (note the embodiment with backside metallization put on the GaN itself in Palacios; [0034]).  

As to claim 20, Palacios as modified by He above, shows the method comprising growing additional GaN on the layer of GaN after the layer of GaN has been annealed (note the p-type material layer is formed just before the gate/source/drain are put down).  


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palacios et al. (“Palacios” US 2010/0032717 published 02/11/2010), as applied to claim 15 above, in view of Ha et al. (“Ha” Ha, M. “Annealing Effects on AlGaN/GaN HEMTs Employing Excimer Laser Pulses” Elec. And Sol. Sta. Lett. 8 (12) 09/13/2005 pp. G352-G354).  
As to claim 18, Palacios shows a method of making a device above for claim 15, but fails to show it being one wherein annealing the semiconductor layer comprises annealing with a laser.  

Ha shows using a laser to perform annealing of a GaN layer (see laser used in an anneal in Fig. 1; Device Fabrication section of page G352).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have used the laser from Ha to perform the annealing in Palacios with the motivation of using a way of annealing the layer without causing much annealing to the surrounding layers (see the GaN absorbs the laser but the AlGaN nearby doesn’t absorb it nearly as much and takes less annealing in Laser Pulse Annealing Mechanism and Experimental results section on page G352).  


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palacios et al. (“Palacios” US 2010/0032717 published 02/11/2010), as applied to claim 15 above, further in view of Nakajima (US 2015/0380291 published 12/31/2015).  
As to claim 19, Palacios shows the method noted above as applied to claim 15, but fails to show it being one wherein removing at least a portion of the layer of Si comprises a Taiko process.  

Nakajima shows removing the backside of a wafer with a Takio process (see [0003] describing the Taiko process being used to remove the backside of a wafer leaving part of it around the outside).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the Taiko process taught by Nakajima to make the backside recess in Palacios with the motivation of using a technique that is assured to ensure the mechanical strength and breaking is reduced during processing (see reduced breaking by ensuring mechanical strength).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891